Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both the compression relief and a lumen or channel (see Figs. 8 and 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one camera directed inward toward said open region and directed downward into the surgical site”, “one or more illumination devices comprised of fiber optic strands or bundles for transmitting light into the surgical site, the one or more illumination devices disposed within a wall thickness of the surgical retractor”, “wherein the one or more illumination devices comprise LEDs” (claim 3 requires both fiber optics and LEDs for illumination), “a flexible sleeve”, “a wireless transmitter”, and “wherein the at least one camera is encircled by one or more LED illumination devices” (the camera in Fig. 17 is not associated with the retractor in Figs. 1-4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “open region”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 15-16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims require a “flexible sleeve” without showing or discussing this sleeve in the disclosure.  The mere recitation of the sleeve in the claims does not represent possession of the claimed invention.  How this sleeve performs this function is not disclosed.  How this sleeve interacts with the other components is not disclosed.  No details have been provided and the incorporation of a flexible sleeve into the disclosed device is not trivial.  If Applicant is using “flexible sleeve” interchangeably with “cannula” or “dilator”, the Examiner recommends using the terminology from the disclosure that is supported.  These cannulas and dilators are not necessarily flexible as their materials are not necessarily flexible, but normally rather rigid (iron, aluminum, titanium, etc.).  Because of the lack of details regarding the flexible sleeve, the Examiner asserts that Applicant was not in possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 refer to a “surgical retractor” and “at least one camera disposed on the retractor”.  When read in light of the Specification, the term “retractor” is not clear.  The Specification explicitly refers to retractor 1 or 11 (see Figs. 1-4).  That retractor may incorporate one more lumens internal to the blade for providing illumination means and/or CMOS or CCD video capabilities.  The Specification also indicates that retractor 11 is preferably modified to incorporate one or more camera devices (such as CMOS camera chips) at its contacting end and secured within a housing for allowing safe, visual placement through the dissected retroperitoneal space.  
This feature (element 1 or 11) does not include “portions configured to be disposed about an open region located between said retractor portions so as to permit access of surgical tools to the surgical site through said open region”, which is also a limitation of the retractor.  The Examiner does not see where this is shown in the Drawings or described in the Specification.  The dilators (29) or cannulas (22) appear to include an open region for tool insertion, but not 1 or 11.  Looking at claim 2, the illumination devices are disposed within a wall thickness of the retractor.  Does this mean what is shown in Fig. 3 or what is shown in Figs. 7-15?  Can it be either?
The Examiner asserts that the claim language and the Specification is not consistent such that a person having ordinary skill in the art would not be able to determine the metes and bounds of the claim in light of the disclosure as a whole.  Any generic endoscope or laparoscope with a working channel reads on the independent claim.  The Examiner does not think this is Applicant’s intent.  But, the Examiner does not know what constitutes a “retractor” as claimed.  Appropriate correction is required.
Claim 10 refers to “the three dimensional-type picture” without providing proper antecedent basis.  Claim 10 does not depend from claim 4 such that the limitation is being newly introduced.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayat (US 2008/0108877) in view of Saadat et al. (US 2009/0076498).
Regarding Claim 1, Bayat discloses:
A surgical visualization system comprising: 
a surgical retractor (100) configured to hold open an incision and thereby provide a pathway for access of surgical tools to a surgical site, said retractor comprising portions configured to be disposed about an open region located between said retractor portions so as to permit access of surgical tools to the surgical site through said open region (see Fig. 2, for example, showing the open region created by the retractor); 
at least one camera (136) configured to acquire video images of the surgical site, the at least one camera disposed on the retractor and configured to acquire video images within said surgical site to which the retractor provides access, said at least one camera directed inward toward said open region and directed downward into the surgical site (see Fig. 7 showing 136 pointed downward and in toward the open area and surgical site); and 
wherein: 
said retractor has proximal and distal ends, said distal end closer to said surgical site than said proximal end (see Fig. 3 showing the proximal handle and the distal end opposite the handle), and 
said at least one camera is configured to be disposed at the distal end of the retractor (see Fig. 7 showing camera 136 at the distal end, not on the handle).
Bayat does not explicitly disclose an image processing system in communication with the at least one camera.  However, some processing device is necessary to convert the signal from the camera into an image for a display.  Saadat teaches using an imaging element processor (372) for this purpose.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Bayat to include Saadat’s image processing element.  Such a modification is standard in the art and necessary to provide an image to the user from the camera’s signal.

Regarding Claim 5, Bayat does not explicitly disclose wherein the at least one camera is a CMOS or CCD camera.  Such imagers are generally well-known.  Saadat teaches as much (Paragraphs 0016, 0087, 0095).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Bayat to include Saadat’s CCD or CMOS sensor.  Such a modification provides a well-known means to acquire images as is known in the art.

Claims 4, 6, 8, 10-13, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayat (US 2008/0108877) and Saadat et al. (US 2009/0076498), as applied to claim 1 above, and further in view of Manohara et al. (US 2009/0187072).
Bayat and Saadat disclose the invention substantially as claimed as stated above.
Regarding Claim 4, Bayat and Saadat do not explicitly disclose wherein the image processing system is configured to produce a three-dimensional type picture based on the acquired video images.  Manohara teaches capturing and processing 3D images (Paragraph 0140).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Bayat’s camera to include Manohara’s 3D imaging.  Such a modification provides the user with depth information and 3D images as is known in the art.

Regarding Claim 6, Bayat as modified does not explicitly disclose wherein the at least one camera is a detachable camera.  Making a component separable or detachable is well-known in the art as it allows for the component to be replaced without having to discard the entire device.  Manohara teaches using threaded members and other connection means for attaching an imaging module to a device (Paragraph 0141).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Bayat’s camera to include Manohara’s detachable camera.  Such a modification enables the camera to be removed without having to discard the entire device.

Regarding Claim 8, Bayat as modified discloses a wireless transmitter providing the communication between the image processing system and the at least one camera (Paragraph 0044), but does not explicitly disclose including the transmitter with the camera.  Manohara teaches using a camera (1330) with a transmitter (Paragraph 0140).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Bayat’s camera to include Manohara’s transmitter.  Such a modification provides an integral camera with Bayat’s desired wireless capabilities.  The integral module can easily be replaced as needed.

Regarding Claim 10, Bayat as modified discloses wherein the three dimensional-type picture is free of field-flattening effects (Bayat’s camera, Saadat’s image sensor, and Manohara’s 3D picture do not include complex optical stacks such that the outcome, a picture free of field-flattening effects is true).

Regarding Claim 11, Bayat discloses:
A method of presenting a picture to a surgeon, the method comprising: 
providing a surgical visualization system comprising: 
a surgical retractor (100) configured to hold open an incision and thereby provide a pathway for access of surgical tools to a surgical site, said retractor comprising portions configured to be disposed about an open region located between said retractor portions so as to permit access of surgical tools to the surgical site through said open region (see Fig. 2, for example, showing the open region created by the retractor); 
one or more cameras (136) configured to acquire video images of the surgical site, the one or more cameras disposed on the retractor and directed into the surgical site (see Fig. 7 showing 136 pointed downward and in toward the open area and surgical site); 
one or more illumination devices (120) configured to illuminate the surgical site; and 
broadcasting the video images (Paragraph 0044 discusses wirelessly transmitting the images to a display); and
presenting a three-dimensional type picture based on the video images to a surgeon (Paragraph 0044 discusses wirelessly transmitting the images to a display).
Bayat does not explicitly disclose a 3D image and an image processing system.
However, some processing device is necessary to convert the signal from the camera into an image for a display.  Saadat teaches using an imaging element processor (372) for this purpose.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Bayat to include Saadat’s image processing element.  Such a modification is standard in the art and necessary to provide an image to the user from the camera’s signal.
Manohara teaches capturing and processing 3D images (Paragraph 0140).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Bayat’s camera to include Manohara’s 3D imaging.  Such a modification provides the user with depth information and 3D images as is known in the art.

Regarding Claim 12, Bayat as modified discloses wherein the broadcasting the video images step is performed by a wireless transmitter associated with the one or more cameras (see Bayat Paragraph 0044 and Manohara Paragraph 0140).

Regarding Claim 13, Bayat as modified discloses wherein the three dimensional-type picture is free of field-flattening effects (Bayat’s camera, Saadat’s image sensor, and Manohara’s 3D picture do not include complex optical stacks such that the outcome, a picture free of field-flattening effects is true).

Regarding Claim 18, Bayat as modified discloses wherein the one or more illumination devices comprise LEDs (Bayat - Paragraph 0039).

Regarding Claim 19, Bayat does not explicitly disclose wherein the at least one camera is a CMOS or CCD camera.  Such imagers are generally well-known.  Saadat teaches as much (Paragraphs 0016, 0087, 0095), as does Manohara (Paragraph 0140).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Bayat to use a CCD or CMOS sensor.  Such a modification provides a well-known means to acquire images as is known in the art.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayat (US 2008/0108877) and Saadat et al. (US 2009/0076498), as applied to claim 1 above, and further in view of Adair et al. (US 6,310,642).
Bayat and Saadat disclose the invention substantially as claimed as stated above.
Regarding Claim 9, Bayat and Saadat do not explicitly disclose wherein the at least one camera is encircled by one or more LED illumination devices.  Adair teaches encircling the camera with light fibers (22) and Bayat discloses using LEDs for illumination (120).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Bayat’s camera to include Adair’s encircling.  Such a modification provides uniform illumination for the camera.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayat (US 2008/0108877), Saadat et al. (US 2009/0076498), and Manohara et al. (US 2009/0187072), as applied to claim 11 above, and further in view of Adair et al. (US 6,310,642).
Bayat, Saadat, and Manohara disclose the invention substantially as claimed as stated above.
Regarding Claim 14, they do not explicitly disclose wherein the at least one camera is encircled by one or more LED illumination devices.  Adair teaches encircling the camera with light fibers (22) and Bayat discloses using LEDs for illumination (120).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Bayat’s camera to include Adair’s encircling.  Such a modification provides uniform illumination for the camera.

Claims 1-3 and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2010/0191067) in view of Saadat et al. (US 2009/0076498).
Regarding Claim 1, Chen discloses:
A surgical visualization system comprising: 
a surgical retractor (1) configured to hold open an incision and thereby provide a pathway for access of surgical tools to a surgical site, said retractor comprising portions configured to be disposed about an open region located between said retractor portions so as to permit access of surgical tools to the surgical site through said open region (see Fig. 6, for example, showing the open region created by the retractor); 
at least one camera (73) configured to acquire video images of the surgical site, the at least one camera disposed on the retractor and configured to acquire video images within said surgical site to which the retractor provides access, said at least one camera directed inward toward said open region and directed downward into the surgical site (see Fig. 6 showing 73 pointed downward and in toward the open area and surgical site); and 
wherein: 
said retractor has proximal and distal ends, said distal end closer to said surgical site than said proximal end (see Fig. 2 showing the proximal handle and the distal end opposite the handle), and 
said at least one camera is configured to be disposed at the distal end of the retractor (see Fig. 6 showing camera 73 at the distal end, not on the handle).
Chen does not explicitly disclose an image processing system in communication with the at least one camera.  However, some processing device is necessary to convert the signal from the camera into an image for a display.  Saadat teaches using an imaging element processor (372) for this purpose.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Chen to include Saadat’s image processing element.  Such a modification is standard in the art and necessary to provide an image to the user from the camera’s signal.

Regarding Claim 2, Chen does not explicitly disclose one or more illumination devices comprised of fiber optic strands or bundles for transmitting light into the surgical site, the one or more illumination devices disposed within a wall thickness of the surgical retractor; however, Chen does indicate the light can be LEDs or other illumination objects.  Fiber optic strands are old and well-known in the art for supplying light.  Chen also discloses a channel (50) for receiving the imaging elements that is substantially similar to Applicant’s channels 14/16.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Chen’s illumination devices to include fiber optic strands.  Such a modification incorporates well-known elements (fiber optics) into the device without changing the function and providing predictable results.

Regarding Claim 3, Chen as modified disclose wherein the one or more illumination devices comprise LEDs (Paragraph 0021).

Regarding Claim 5, Chen as modified discloses wherein the at least one camera is a CMOS or CCD camera (Paragraph 0023).

Regarding Claim 6, Chen as modified discloses wherein the at least one camera is a detachable camera (70, which includes camera 73, can be removed (Paragraph 0020)).

Regarding Claim 7, Chen as modified discloses wherein the at least one camera is attached to the retractor by way of a flexible sleeve (71).

Regarding Claim 8, Chen as modified discloses wherein the at least one camera comprises a wireless transmitter (79) providing the communication between the image processing system and the at least one camera (79 is operatively coupled to 73 such that both are part of the camera).

Claims 4, 10-13 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2010/0191067) and Saadat et al. (US 2009/0076498), as applied to claim 1 above, and further in view of Manohara et al. (US 2009/0187072).
Chen and Saadat disclose the invention substantially as claimed as stated above.
Regarding Claim 4, they do not explicitly disclose wherein the image processing system is configured to produce a three-dimensional type picture based on the acquired video images.  Manohara teaches capturing and processing 3D images (Paragraph 0140).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Bayat’s camera to include Manohara’s 3D imaging.  Such a modification provides the user with depth information and 3D images as is known in the art.

Regarding Claim 10, Chen as modified discloses wherein the three dimensional-type picture is free of field-flattening effects (Chen’s camera, Saadat’s image sensor, and Manohara’s 3D picture do not include complex optical stacks such that the outcome, a picture free of field-flattening effects is true).

Regarding Claim 11, Chen discloses:
A method of presenting a picture to a surgeon, the method comprising: 
providing a surgical visualization system comprising: 
a surgical retractor (1) configured to hold open an incision and thereby provide a pathway for access of surgical tools to a surgical site, said retractor comprising portions configured to be disposed about an open region located between said retractor portions so as to permit access of surgical tools to the surgical site through said open region (see Fig. 6, for example, showing the open region created by the retractor); 
one or more cameras (73) configured to acquire video images of the surgical site, the one or more cameras disposed on the retractor and directed into the surgical site (see Fig. 6 showing 73 pointed downward and in toward the open area and surgical site); 
one or more illumination devices (72) configured to illuminate the surgical site; and 
broadcasting the video images (Paragraph 0025); and 
presenting a picture based on the video images to a surgeon (display 77).
Chen does not explicitly disclose a 3D image and an image processing system.
However, some processing device is necessary to convert the signal from the camera into an image for a display.  Saadat teaches using an imaging element processor (372) for this purpose.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Chen to include Saadat’s image processing element.  Such a modification is standard in the art and necessary to provide an image to the user from the camera’s signal.
Manohara teaches capturing and processing 3D images (Paragraph 0140).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Chen’s camera to include Manohara’s 3D imaging.  Such a modification provides the user with depth information and 3D images as is known in the art.

Regarding Claim 12, Chen as modified discloses wherein the broadcasting the video images step is performed by a wireless transmitter associated with the one or more cameras (see Chen Paragraph 0025and Manohara Paragraph 0140).

Regarding Claim 13, Chen as modified discloses wherein the three dimensional-type picture is free of field-flattening effects (Chen’s camera, Saadat’s image sensor, and Manohara’s 3D picture do not include complex optical stacks such that the outcome, a picture free of field-flattening effects is true).

Regarding Claim 15, Chen as modified discloses wherein the one or more illumination devices is attached to the retractor by way of a flexible sleeve (71).

Regarding Claim 16, Chen as modified discloses wherein the one or more cameras is attached to the retractor by way of a flexible sleeve (71).

Regarding Claim 17, Chen does not explicitly disclose wherein the one or more illumination devices are comprised of fiber optic strands or bundles for transmitting light into the surgical site, the one or more illumination devices disposed within a wall thickness of the surgical retractor; however, Chen does indicate the light can be LEDs or other illumination objects.  Fiber optic strands are old and well-known in the art for supplying light.  Chen also discloses a channel (50) for receiving the imaging elements that is substantially similar to Applicant’s channels 14/16.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Chen’s illumination devices to include fiber optic strands.  Such a modification incorporates well-known elements (fiber optics) into the device without changing the function and providing predictable results.

Regarding Claim 18, Chen as modified discloses wherein the one or more illumination devices comprise LEDs (Paragraph 0021).

Regarding Claim 19, Chen as modified further discloses wherein the at least one camera is a CMOS or CCD camera (Paragraph 0023).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2010/0191067) and Saadat et al. (US 2009/0076498), as applied to claim 1 above, and further in view of Adair et al. (US 6,310,642).
Chen and Saadat disclose the invention substantially as claimed as stated above.
Regarding Claim 9, Chen and Saadat do not explicitly disclose wherein the at least one camera is encircled by one or more LED illumination devices.  Adair teaches encircling the camera with light fibers (22) and Bayat discloses using LEDs for illumination (120).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Chen camera to include Adair’s encircling.  Such a modification provides uniform illumination for the camera.

Claims 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2010/0191067), Saadat et al. (US 2009/0076498), and Manohara et al. (US 2009/0187072), as applied to claim 11 above, and further in view of Adair et al. (US 6,310,642).
Chen, Saadat, and Manohara disclose the invention substantially as claimed as stated above.
Regarding Claim 14, they do not explicitly disclose wherein the at least one camera is encircled by one or more LED illumination devices.  Adair teaches encircling the camera with light fibers (22) and Bayat discloses using LEDs for illumination (120).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Chen’s camera to include Adair’s encircling.  Such a modification provides uniform illumination for the camera.

Regarding Claim 20, Chen discloses:
A surgical visualization system comprising: 
a surgical retractor (1) configured to hold open an incision and thereby provide a pathway for access of surgical tools to a surgical site, said retractor comprising portions configured to be disposed about an open region located between said retractor portions so as to permit access of surgical tools to the surgical site through said open region (see Fig. 6, for example, showing the open region created by the retractor);
one or more cameras (73) configured to acquire and transmit video images of the surgical site, the one or more cameras disposed on the retractor and directed into the surgical site (see Fig. 6 showing 73 pointed downward and in toward the open area and surgical site), the one or more cameras comprising at least one of CCD and CMOS cameras; (Paragraph 0023) 
one or more illumination devices (72) configured to illuminate the surgical site; and 
wherein: 
said retractor has proximal and distal ends, said distal end closer to said surgical site than said proximal end (see Fig. 2 showing the proximal handle and the distal end opposite the handle); and
the one or more cameras is disposed at the distal end of the retractor (see Fig. 6 showing camera 73 at the distal end, not on the handle) by way of a flexible sleeve (71).
Chen does not explicitly disclose the one or more illumination devices encircling the one or more cameras; an image processing system that receives the video images of the surgical site; and the image processing system presents a three-dimensional type picture based on the video images to a surgeon, the three dimensional-type picture free of field-flattening effects.
Adair teaches encircling the camera with light fibers (22) and Bayat discloses using LEDs for illumination (120).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Chen’s camera to include Adair’s encircling.  Such a modification provides uniform illumination for the camera.
Some processing device is necessary to convert the signal from the camera into an image for a display.  Saadat teaches using an imaging element processor (372) for this purpose.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Chen to include Saadat’s image processing element.  Such a modification is standard in the art and necessary to provide an image to the user from the camera’s signal.
Manohara teaches capturing and processing 3D images (Paragraph 0140).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Chen’s camera to include Manohara’s 3D imaging.  Such a modification provides the user with depth information and 3D images as is known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795